 

Cc :20-CVv-
ase 7:20-cv-00878-NSR Document 2 Filed 01/31/20 Page 1of11

‘Unrrep STATES DisTRicr COURT
_ SOUTHERN DISTRICT OF NEW York

 

 

 

 

Karan. Dain ET

& the space above enter the full: ee of the plaintiff(s). )

 

COMPLAINT
under the

Dees _ 361 Pade dus poe - Gage ec asin

 

Jury Trial: Yes\y% No

Defendant No.3 (2 /. Cachitear 7 ae a, | “(check one):
"Defendant No.3 C4 7 dell | a .

 

 

 

97

 

 

Deseadan No.4 Co Tahaan

setae? Cee Vain De] Mek Cs Saad

 

 

 

 

 

 

 

Gin the space. above emter the full name(s) of the T pefeadant(). It.
you cannot fit the: names of all of the defendants in the space

ona Se ane oe see Sine y [PRO SE OFFICE

 

 

an additional sheet of caper 5 enth the fall List of names. The names =
 Bsted in the above caption must be sdentical to those contained in
Parti, No addresses shou seb pe included here. »

 

 

“|, Parties in this complaint:

A. | List your name, identification. number, and the name and. address of your current place of

‘confinement. Do the same for any additional plaintiffs named. Attach additional sheets of paper:
"as s necessary. OS a

Picintiff Name, aw agvuld Caines
- Ype  beki 547
Current Institution. E oni C ort. y Ceci,

address P.2. S20. Fao: Eleni NE (4402 - OH.0°

 

 

 

ee

‘RB: > List all defendants’ names, positions, piaces af £ employment, ‘and the address where each:
, efendant may be served. Make gure that the defendant(s) listed below are identical to those
contained i in the above caption. Attach additional sheets of pape as necessary.
 

Case 7:20-cv-00878-NSR Document 2 Filed 01/31/20 Page 2 of 11

Defendant No. 1 Name A a P. CLE hecn Shield #
Where Currently Employed _ Er kets. C spre Se Lie B ox

Address Rod Schaal! house KO Fishlell, New) ek 125.20 - aE
Defendant No, 2 Name C. ©. fi. * aplatoomn oo Shield #

Where Currently Employed Oramateh Corr. 3 Dasidiby B wt
Address Kod 5. Jarl dead KD ebdsll, Newtek "25 Rett oye -

 

 

 

Ww

Neme C ©. (thal : - _ Shield #___

Where Currently Employed i waked (err: S wabiy é ov f
Address Abd Seles RA a  ehdedd . Now t Yaak iz Sat oreS

Defendant No.

 

 

 

Defendant No. 4 Name C. Q- T ten _ Shield #
Where Curreatly ‘Exployed D owrsks ods C are Towed “a B x ic

"Address. Kod. Deda avons 2) Fishkill. Now Poach 25D O45

 

 

 

 

Defendant. No. 3 Name 'e o- Thay Ve Shield #
Where Currently Employed uz Deonstods C ery. I excel b ox F
Address K od C heed RD Fibdeclt NN Nous York [2518 oes

 

 

 

i. Statement of Claim:

State as briefly as possible the facts of your casa.. Describe how each of the defendants named in the
caption of this complaint is involved in this action, along with the dates and locations of all relevant events.
You may wish to include further details such as the names of other persons involved in the events giving
Tise to your claims. Do not give any legal arguments OF cite any Cases or statutes. Hf you intend to ‘allege
a number of related claims, Snumber and set forth each claim in a sepatale paragraph. Attach additional

sheets of paber as necessary.

In what institution did the events giving rise to your claim(s) occur? | a nad ake [ ar:
>
>

“Gack, bexk & 2 Scbacel Hows Ro c. Cabal Noun Yo ck (2524 - OS”

B. Where in the institution did the events giving rise to your ‘clairn(s) ) occur? 2
= ( . vel ”

L- 8 Louk 13rd tine euler oad wa iil [Nasa ak hud head Hoel the
retcbacaulas mpoviog he ite slanding aboea of | i2¢ elf : , ,

Cc, what -date and eee time did the events giving tise to your claim(s) occur? 3, ul uf

bth ZO14 etic a Uf he hes of Gize Add te 10 oie ALL

 

 

2
 

C erdurwedl an feasePft204v-00878-NSR Document 2 Filed 01/31/20 Page 3 of 11

Deferdact Nob Nome: C.0. Tehn Poe
— Dererstale Cone 4 aclidy BexF
Rd S daeel howe KD F shill, N ow York 1252 4 =-@#45
 

Case ee Document 2 Filed 01/31/20 Page 4 of 11

pros os jo send

D. Facts: Cpl ae ZOLISG- Proce slong wih S € 0."; os bouodas AGL.
P arbrace than boll sane wh iD casgcal Ne pl, C.-L. Pt lam, on iabeal!, C-0-

aerened Selunson and 2 Secoe Oxb's 5 bererkod ote We lak sor eM tench
ou? bandh ents, atharthen$ nf sdapeed sate bol bile be vera brent of! ron cal | sad rere, A

degesding zach tial rosred inl x EN ha bufcght has 9 a ing EN aioe

= Fi eo, . VAs lina iy ta i id

iifte Be Acai blew aed then steed’ ee oH 2 hard ont | the reed .

act ot He Awrot col | 13. tensa ipl. ccotehed the: nih p é a ET Prebrece ond

f big adc mechs icttes « ECL Ate pos ial

sha adobe tad {Pearce te my neuer n22tnd « ols abathies

iy bis ether CO Yaak scan what hepa is T-3 COM thll, C0 Deben

tage ood decal of qual. nrotibint -L then

— callgd unit C. ©. A. Cart pa one ata ole den cash bt

involved? saidihs od wile ban ak L3 Nieese Sane Doe saad. s Tea 4
cotta te the clans Jeske pins bem eg allacgy dad gat th Nurs rere, hod

. F yma a uae core a dilibaect indi Porones "bo adcol hoeds Larrrmypr eel ¢

are Binnalia tad: Reariaern y tehecns ae yes
» db pie Of. hte werd One 2 Saha Dosis tel woyia 11! igo « FT alio

tie ce buns i nope Lt cond the day baud nea s
onsditud tLobh C. ie bearter 3- i Teibewe

EC PC hig deal 7 acl lL-7C. 0. ccnnda ak woos ndtser abtacd

 

 
 
 
   
    
  

 

3

   

 

 

  
 

 

 

 

He

 

 

 

 

 

 

 

Bi Me bests a

  
    

 

ae

Tn Injuries:
everts alleged above, deseribe ther end stata what medical

- treamment, if any you requiced and received. Tg inuerd foto eu ptourny di iA crated ayy

. the apps Loft sai of aus erryl, toed bled woh I i woos ct 9 and mandated athiodacn

until = wba: $2018 intl, erniny.

f you sustained injuries related to the

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ty. “Exhaustion of Adzninisteative Remedies:

- ‘The Prison Litigation Reform Act of 1995, 42 U.S.C. 3 i99Te(a), requires that “[nJo action shall be
brought ¥ ith respect to prison conditions under section 1983 of this title, or amy other Federal law, by 4
prisoner confined in any jail, prison, or other correctional facility unt, such administrative remedies as are

ay allabie are exhausted.” “A deninistrative remedies are also known as grievance procedures,

A. _ Did your claims) arise while you were confined in a fail, prison, or other correctional facility?

Yes ~ Na

vu)
 

Case 7:20-cv-00878-NSR Document 2 Filed 01/31/20 Page 5 of 11

“+ &

nee by rnedecal unl Duby - 8-2014 wae wes boing leunaferved cnt of the fall bo ray new
 

Case 7:20-cv-00878-NSR Document 2 Filed 01/31/20 Page 6 of 11

If YES, name the jail, prison, OF other correctional facility. where you were op. at the time of the

events giving rise. to your claim(s).’ | Lv J ewnabode C oye. Sankt, 5 ox K Rod S ead bease
D Fall ated kK 252i OEE

3. _ Doss the jail, prison or other correctional facility where your elaim(s) arose have a grievance
procedure?

Yes KM No Do Not Know
C, Does the grievance procedure at the jail, prison.or other correctional facility where your claim(s)

arose cover some or all of your claim(s}?
Yes No Do Not Know \

—_—

 

if oes: which claim(s)?

—D. Does the grievance procedure at the jal, pr ison or other correctional faciliry where your claim(s)
_ arose pot cover some of your claim(s)? . ;
Yes No___ Do Not Know 4
if YES, which claim(s)?

 

 

RE, Did you file a grievance in the jail, prisom, or other correctional facility where your claim(s) arose?
Yes No! .
If NO, did you file 2 griewance about che events described in this complaint at any other jail, prison, oT

other correctional facility?

Yes V~ No

Ff you did file a grievance, about the events described in this complaint, where did you fle the
grievance? Elmira Core Didi £ 0.8 Kat Foo Et eaeee AVY. j4902-05 00

”

     

 

 

 

 

 

 

. fio. i / biog fe (Gian
Ie, Which claima(s) u in this complaint did you grieve? / he & St AIT TOI S iT
(a fi in 2 of :
if Go él! Leacd
2. What was the result, ifany? Lrrivaydes [46 0
3. What steps, if any, did you take to appeal that decision? Describe all efforts to appeal fo

the highest level of the grievance process. r ahoaked L a Abate az Ee Wayne }
. } \ . ! .

 

 

 

 

 

 

 

 

 
On
these
claims :

 

concpel Qeradesli 4 camuensoli.

Case 7:20-cv-00878-NSR Document 2 Filed 01/31/20 Page 7 of 11

G, If you did not fie a grievance, did you inform any officials of your aa
Yes WU No
ES, whom did you inform and Hh did you SC. thers! Y

’ y 2 7 3-li Co throm , 7-3 0-P i ae
and (:0-5chonsall 3 nthe. T- 3 Aft uns wedged Heat COL" 1s boon) flat COL" | Cadstrom

2. ° TENO, why not?

 

 

  
      

 

 

 

 

 

 

 

 

 

 

 

 

1 Please set forth any additional information that is relevant tothe exhaustion of your administrative
remedies. Cp ths dh S sly be 2014 1 inde o. equa & e adetoke by ecghte the
AG Te cdaoce t-3. acts Seda WET wer for 2 corplex and “dd und Ae T Said
me the“ viaht Le mn well ropa sak of he 2 :
i cael up Ol COM. 0

Cc Led. 3 ed tock case Lia OD drat skalith ol nore

Abo: Ld kes /iourcssd Romurn, Dicks. M isortt ond 3 Sohn Dow's ‘, Secabtichd

 

 
 

  
   

Note: You may atiach as exhibits to tis complaint any documents related to the exhaustion of your
administrative remedies.

V. ‘Relief: Ls
State what you want whe court to do for you.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VI. Previous lawsuits: ©
A. “Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
action?

~ Yeso No % .

LA
 

| Cc 7:2b- -00878-NSR Docament2 Filed 01/31/20; Page 8 of 11. ;
C orkinashin 1995, PS Mdddicnad fer in UP lard Ea ened endif eahaa

a ee

Qa July-6-2018 themah out te day 1 teed b gol tb redid on enere alt 7-3 -3-1t ond IT
bal wos rd amertad until, Saby-8-20 1%,oLbr hausrg somshely’s diy firgen remy ment! This
Onhikila is a bik of everybody Hh T depeed ard said sorting toby shal, and ble’.
linwsi These ace the ores that showed bliberd ard icondon Licregard 1-3 shift supsowior en
3 correla Be Te Pacheco olse C.0-M. Cohl tron 7-3 shift C-B lak offcerbenially dericd ne
the opal ight’ ovceyly elie. Hares 0 list af everybody thet abtonpld bebrolp me but hep
seujing thay were bang stonenelled by the 1-3,3-it- oA U-7 oradical shff-L will go inorder
3 comnplx ast Lobby C-O- Paatsdn 3-H shift BGTA Power, 3-11 C-0)- Abrams unite sry
all said the cerca highar then tem ebih ull be ST Pachse rd someday hase nua
Nidin ove beg 7-3 sit Nuwse Sars Doe told them beically Lures falaing wikheut quiirg ere 0. proper
anienent hich sts al placed by the area supecwsser BGT: Pashece! erthe sumpl fod
ty whe infower af bis acinul /"| arcs K aeninen word ewerybody on ray bese woos wihasn’s tha
crush ond urwial purtshonerds Lalu te pred; duliberat. indiffecerce bs maddie aids ond my devia
of equ grrtecken» Trank Jou
 

Case 7:20-cv-00878-NSR Document 2 Filed 01/31/20 Page 9 of 11

Signed this 24 day of aisle __, 2020. I declare under penalty of perjury that the foregoing is

“true and correct.

Signature of Plaintiff K GUIVYULLO ( ALBA.
-Inmate Number (PAIS
Mailing address = Elam Corr Gaility
. Po Bex 200.
Elmira, [Vow York 144ez-0 Fe

 

Note: AL plaintiffs named in the caption of the complaint must date and sign the complaint and provide
“their inmate numibers and addresses.

* [declare under venalty of perjury that on this ZY day of * Lacey . , 20.28, I will deliver this

complaint to prison authorities to be mailed to the Pro Se Office of the United States District Court for the

Southern District of New York.

Yoo. ( .
Signature of Plaintif?: x ‘A Mee . AA As

as STEVEN D LEE
NOTARY PUBLIC, STATE OF NEW YORK
CHEMUNG COUNTY

LIC. #07LE62291945 .o
COMMISSION EXPIRES PPLE Te

Tey, cond
Case 7:20-cv-00878-NSR Document 2 Filed 01/31/20 Page 10 of 11

 

 

 

. GRIEVANCE NO. DATE FILED
~ NEW | Corrections and EL 49-951-19 08/01/19
STATE i 1St
ATE | Community Supervision aRaiy SOUCY GESIGNATION

 

Elmira Correctional Facility |

 

TED BY SGT. 49

 

INMATE GRIEVANCE PROGRAM | TTLEOF GRIEVANCE CLASS CODE
ASSAY
SU

SUPERINTENDENT

 

DENTS SIGNATURE DATE
Q Cp 08/27/19

 

 

 

 

GRIEVANT / ‘| BIN = ee, HOUSING UNIT
CAINES, K. (7 19A1597 G-6-1 | -

 

 

a

SUPERINTENDENT’S RESPONSE

Grievant claims allegations of assault by a Sgt.

interviews were conducted and an investigation was completed. |
SGT. P.... COM..., COC... and CO J... deny these allegations.

In conclusion, the investigation has revealed no evidence that the alleged behavior occurred.

Grievance is denied.

 

APPEAL STATEMENT
If you wish to refer the above decision of the Superintendent please sign below and return this copy to your Inmate Grievance
Clerk. You have seven (7) calendar days from receipt of this notice to file your appeal." Please state why you are appealing
this decision to C.0.R.C,

 

 

 

 

 

GRIEVANT'S SIGNATURE DATE

 

 

GRIEVANCE CLERK'S SIGNATURE DATE

*An exception to the time limit may be requested under Directive #4040, section 701 6 (g}
Form 2133 (02/15)
 

Arava, baneicrtol tls nelle ile

ELMIRA ina
P.O. BOX 500 | A
CORREC TIGNHAL eit
ELMIRA, NEW YORK 14902-0500 PACITY A\

Correctional Facility

 

ae fro Be Office
ae + L TT Michal I coolio
NO td Blais Did Cou
a Bother Diskeah of Now Tork
Dunial Palrich 1" oyrihan United Slides Courthou
5 00 ei AS 230
New York, News York lOo0n07

 

)-cv-00878-NSR* Document 2 Filed 01/31/20 Pagellof11

  
  
